Citation Nr: 0739329	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
secondary to service-connected left shoulder disability with 
thoracic outlet syndrome.

2.  Entitlement to service connection for headaches, 
secondary to service-connected left shoulder disability with 
thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1979, and from March 1980 to October 1984.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In April 2007, the Board remanded the veteran's neck and 
headaches claims for additional development, to include an 
examination which addressed the etiology of the claimed 
disabilities.  As a preliminary matter, the Board finds that 
the remand directives have been completed.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998)

As an additional matter, the Board notes that it also 
determined in April 2007 that new and material evidence had 
not been received to reopen the veteran's claims of service 
connection for bilateral arm and hand disabilities, and that 
service connection was not warranted for arteriosclerotic 
heart disease.  Nothing indicates the veteran has appealed 
these claims to the United States Court of Appeals for 
Veterans Claims (Court).  Therefore, the Board no longer has 
jurisdiction over those issues.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's neck disorder and/or 
headaches are causally related to active service, to include 
as secondary to the service-connected left shoulder disorder.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's neck 
disorder and/or headaches.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in February 
2004, which is clearly prior to the April 2004 rating 
decision that is the subject of this appeal.  He was 
subsequently sent additional notification by letters dated in 
March 2006 and May 2007.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2006 and 
May 2007 letters contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the October 2006 
hearing.  Nothing indicates that the veteran has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded VA 
orthopedic and neurologic examinations in July 2007 regarding 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges that the provisions of 38 C.F.R. § 
3.310 were revised during the pendency of this case, and are 
effective from October 10, 2006.  See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added regarding aggravation of nonservice-connected 
disabilities.  The expressed purpose of this revision was to 
conform the regulation to the Court's holding in Allen, 
supra, under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As the Board was already required to consider 
whether service connection was warranted on the basis of 
aggravation of the nonservice-connected disability pursuant 
to the holding in Allen, there is no prejudice to the veteran 
by proceeding with the adjudication of this case.  See 
Bernard, supra.

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a neck disorder and headaches. 

The veteran essentially contends that he developed both his 
neck disorder and headaches secondary to his service-
connected left shoulder disorder.  

In addition to the veteran's contentions, the Board observes 
that his service medical records reflect he was treated for 
back and neck injuries in April 1981 following a motor 
vehicle accident.  However, X-rays of his cervical spine at 
that time revealed no abnormality.  Similarly, his service 
medical records indicate complaints of head pain associated 
with acute illness. For example, records dated in October 
1980 note that he complained of headaches, as well as other 
symptomatology, while being treated for the flu.  No chronic 
neck or headache disorder was diagnosed while on active duty.  
Moreover, his head and neurologic condition were both 
clinically evaluated as normal on his July 1984 expiration of 
term of service examination.

The Board further observes that there is no competent medical 
evidence of either the claimed neck disorder or the recurrent 
headaches in the post-service records until many years after 
his separation from active duty.  For example, there was no 
indication of any such impairment on a February 1985 VA 
medical examination, nor was there any reference to such 
disabilities on a March 1985 rating decision which 
adjudicated a claim of service connection "for all 
disabilities of record."  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low 
back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Moreover, no 
competent medical opinion is of record which relates either 
disability directly to active service.  

With respect to the veteran's contentions of secondary 
service connection, the Board remanded the current claims, in 
part, for VA examinations which addressed these contentions.  
In pertinent part, a July 2007 VA orthopedic examiner opined, 
following examination of the veteran and review of the claims 
folder, that the veteran's neck condition was not related to 
his shoulder but rather a naturally occurring phenomenon.  In 
addition, the examiner opined it was also not likely related 
to the veteran's neck strain in the service.

Similarly, a July 2007 VA neurologic examiner opined, 
following examination of the veteran and review of the claims 
folder, that the veteran more likely than not suffers from 
chronic tension headaches complicated by analgesic rebound 
phenomenon.  Moreover, the examiner opined that the veteran's 
headaches were in no way related to his previous shoulder 
injury.

As the opinions of both VA examiners in this case were based 
upon examination of the veteran and review of his claims 
folder, the Board finds that they had an adequate foundation 
upon which to base their conclusions.  The Board further 
finds that the opinions of the examiner's are detailed enough 
to show that neither disability was caused or aggravated by 
the service-connected left shoulder disorder.  Moreover, no 
competent medical opinion is otherwise of record which 
supports the veteran's claim of secondary service connection.

For these reasons, the Board concludes that the preponderance 
of the competent medical evidence is against the veteran's 
claims of service connection for both a neck disorder and 
headaches.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal must be 
denied.


ORDER

Entitlement to service connection for a neck disorder, 
secondary to service-connected left shoulder disability with 
thoracic outlet syndrome, is denied.

Entitlement to service connection for headaches, secondary to 
service-connected left shoulder disability with thoracic 
outlet syndrome, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


